Citation Nr: 1613564	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  15-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a disability evaluation in excess of 30 percent for the Veteran's anxiety reaction.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1951 to May 1953.  The Veteran served in Korea and was awarded the Combat Infantryman Badge.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Newark, New Jersey, Regional Office (RO) which denied an increased disability evaluation for the Veteran's anxiety reaction.  In December 2014, the Veteran submitted a Motion to Advance on the Docket.  In March 2016, the Board granted the Veteran's motion.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).  


REMAND

The Veteran asserts that an evaluation in excess of 30 percent is warranted for his anxiety reaction.  

In his July 2015 Appeal to the Board (VA Form 9), the Veteran advanced that it "was my cardiologist that prescribed Sertraline [an anti-anxiety medication] for me because of his diagnosis of my condition of suffering from panic anxiety attacks on many occurrences" and "[p]resently I am being treated for PTSD by the VA in Lyons, N.J."  Clinical documentation of the cited private and VA treatment is not of record.  Clinical documentation dated after January 2014 is not of record.  
VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In his July 2015 Appeal to the Board (VA Form 9), the Veteran advanced that he experienced "hallucinations flashbacks or hearing voices."  The Veteran was last afforded a VA psychiatric examination in November 2013.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the Veteran's contentions that his service-connected psychiatric disorder has increased in severity, the Board finds that further VA psychiatric evaluation is needed to adequately resolve the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected anxiety reaction after January 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  
2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided at the Lyons, New Jersey, VA medical facility.  

3.  Schedule the Veteran for a VA psychiatric examination in order to assist in determining the current nature and severity of the Veteran's anxiety reaction.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

5.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

